internal_revenue_service number release date index nos cc tege eb ec plr-130968-00 date legend employer employee agreement this is in reply to your letter of date in which certain rulings are requested regarding the federal_income_tax consequences of the agreement which was established solely to calculate annual bonuses and retirement benefits to be paid_by employer to employee and his spouse the facts submitted are that employer an s_corporation uses an accrual_method of accounting and has a taxable_year ending on august in order to comply with the requirements of revproc_92_65 1992_1_cb_428 the agreement provides that it is intended to be an unfunded_deferred_compensation plan for federal_income_tax and employment_tax purposes and for purposes of title i of the employee_retirement_income_security_act_of_1974 erisa that with respect to all benefits payable under the agreement employee and his spouse have the status of general unsecured creditors of company that the agreement constitutes a mere promise by company to make payments to employee in the future and that employee’s right to payments under the agreement is not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment the agreement provides that employer is not obligated to make any investment for the purpose of meeting its obligations to make payments thereunder and it is represented that no contributions will be made to any fund and that no assets will be segregated for the purpose of meeting those obligations it is also represented that the agreement will be administered by either employer’s board_of directors or a committee appointed by that board which will not include employee employer does not expect to enter into an agreement similar to the agreement with any of its other employees starting with employer’s taxable_year beginning on date employee earned four incentive shares per year and he will continue to do so until the earlier of years from that date or the date that he ceases to faithfully discharge his duties to employer thus the maximum number of incentive shares that employee may earn i sec_40 under the agreement employer promises to pay employee an annual bonus before his retirement and an annual_retirement_benefit thereafter based upon the ratio payment ratio of the number of his incentive shares to the number obtained by adding the number of those shares to the number of employer’s class a and class b common shares then-issued and outstanding incentive shares do not represent any ownership_interest in employer will not be issued in certificate form will not have any voting rights and will not be transferrable in any manner rather solely for the purpose of calculating employee’s deferred_compensation incentive shares will be treated as participating in profits proportionately with actual shares in accordance with revproc_92_65 the agreement defines the time and method of payment of benefits for each event that entitles employee or his spouse to receive benefits specifically employer promises that on or before the 15th day of the third month following the end of its taxable_year it will pay to employee an amount equal to the amount obtained by multiplying employer’s net_income for that year as defined in sec_7519 of the internal_revenue_code so long as employer maintains its s election by the applicable_payment ratio if after date and before reaching age employee becomes disabled for any reason except alcoholism and is resultantly unable to perform his duties he will be entitled to disability retirement benefits as calculated above employer’s liability for such payments will be limited by the number of incentive shares earned before the date of disability if employee retires before reaching age and is not disabled then no retirement benefits will be payable to him in order for employee to receive the full benefit contemplated under the agreement he must continue working for employer until he reaches age at that time employer will be obligated to pay him an annual_retirement_benefit as calculated above until his death and thereafter to his spouse until her death however if employee dies after retiring for disability his surviving spouse’s annual lifetime benefit will be one-half of the benefit that would otherwise have been payable to employee if after his retirement employee engages in a business that is competitive with employer’s business employer’s obligation to make payments under the agreement will cease if employer continues to employ employee after hi sec_65th birthday employer promises to make all payments due under the agreement in addition to any other compensation that employee is paid for such services if employee’s employment is involuntarily terminated by employer the agreement will have no further effect except that employee will be paid a lump sum payment of dollar_figure adjusted for inflation in extinguishment of employer’s obligation to make any future payments under the agreement similarly if employer’s business is sold either before all of its obligations under the agreement are discharged or within_12_months of employee’s involuntary termination of employment employer will pay employee a lump-sum amount to terminate its obligations under the agreement in either of those cases the lump sum will be determined by dividing the total value of the employer as determined by the selling_price of its stock or the sales_price of its assets plus or minus retained assets and liabilities by the sum of its common shares issued and outstanding plus the number of incentive shares credited to employee the lump sum payment will equal the greater of the per share value so calculated multiplied by the number of employee’s incentive shares or dollar_figure adjusted for inflation all obligations of employer to make payments under the agreement end upon the later of the deaths of employee and his spouse however amounts accrued but unpaid at death will be paid to the appropriate estate within days of the date of death under sec_83 of the internal_revenue_code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property disregarding any lapse_restriction determined on the first day that the transferee's rights in the property are transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible_compensation income when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit see 16_tc_244 aff’d per curiam 194_f2d_541 6th cir and revrul_60_31 situation revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 hold that an employee does not receive income as a result of his employer’s purchase of an insurance_contract to provide a source of funds for the employee’s deferred_compensation if the insurance_contract is owned by the employer and subject_to the claims of the employer's creditors under sec_404 of the code compensation paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation is not deductible under chapter of the code but if it is otherwise deductible is deductible under the limitations of sec_404 q a-2 of sec_1_404_b_-1t of the regulations addresses the question of when a plan or method or arrangement will be considered to defer the receipt of compensation or benefits for purposes of sec_404 of the code specifically a plan or method or arrangement defers the receipt of compensation or benefits to the extent that it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer’s taxable_year in which the services creating the right to such compensation or benefits are performed this determination is made separately with respect to each employee and each amount of compensation or benefit see q a-2 a of sec_1_404_b_-1t under q a-2 b of sec_1_404_b_-1t of the regulations a plan or method or arrangement is presumed to be one deferring the receipt of compensation_for more than a brief period of time after the end of the employer’s taxable_year to the extent that an employee receives compensation after the fifteenth day of the third calendar month following the end of the employer’s taxable_year in which the related_services were rendered the ½ -month period thus for example a year-end bonus received beyond the ½ month-period by one employee is presumed to constitute payment under a plan or method or arrangement deferring the receipt of compensation_for that employee even though bonus payments to all other employees are not similarly treated because they are received within the ½-month period benefits are deferred benefits if assuming that the benefits were cash compensation such benefits would be considered deferred_compensation thus a plan or method or arrangement is presumed to be one providing deferred benefits to the extent that an employee receives benefits for services after the ½-month period following the end of the employer’s taxable_year in which such services were rendered as explained in q a-2 b the foregoing presumptions may be rebutted under circumstances not present here sec_404 of the code provides that for purposes of determining under sec_404 whether compensation of an employee is deferred_compensation and when deferred_compensation is paid no amount will be treated as received by the employee or paid until it is actually received by the employee sec_404 of the code provides that an employer’s payments to employees under a nonqualified_deferred_compensation_plan are deductible by the employer in the taxable_year in which they are includible in the employees’ gross incomes however in the case of a plan in which more than one employee participates deductions are allowed under sec_404 only if separate_accounts are maintained for each employee sec_1_404_a_-12 of the regulations provides in effect that under sec_404 of the code a payment of deferred_compensation is deductible only for the service recipient’s taxable_year in which or with which ends the service provider's taxable_year in which the payment is included in gross_income sec_1361 of the code provides that for federal_income_tax purposes the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not -- have more than shareholders have as a shareholder a person other than an estate a_trust described in sec_1362 or an organization described in sec_1362 who is not an individual have a nonresident_alien as a shareholder and have more than class of stock sec_1_1361-1 of the regulations treatment of deferred_compensation plans provides that for purposes of subchapter_s an instrument obligation or arrangement is not outstanding_stock if it -- i does not convey the right to vote a b c d e is an unfunded and unsecured promise to pay money or property in the future ii iii is issued to an individual who is an employee in_connection_with_the_performance_of_services for the corporation or to an individual who is an independent_contractor in_connection_with_the_performance_of_services for the corporation and is not excessive by reference to the services performed and is issued pursuant to a plan with respect to which the employee or independent_contractor is not taxed currently on income iv that regulation also provides that a deferred_compensation plan that has a current payment feature eg payment of dividend_equivalent amounts that are taxed currently as compensation is not for that reason considered outstanding_stock accordingly provided that employer’s obligations to pay benefits under the agreement are unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and that the compensation paid to employee under the agreement is not excessive by reference to the services performed by him and based on the information submitted and the representations made we conclude as follows the issuance of incentive shares to employee will not constitute a transfer of property for purposes of sec_83 of the code provided that the incentive shares are issued pursuant to a plan with respect to which employee is not currently taxed on income incentive shares issued pursuant to the agreement will not cause employer to have more than one class of stock within the meaning of sec_1361 of the code for federal_income_tax purposes incentive shares should not be allocated a pro_rata shares of the income gains credits losses deductions and expenses of employer rather those items should be allocated among the outstanding shares of employer’s common_stock all payments paid to employee under the agreement will constitute current compensation if received before his retirement and within the applicable ½- month period but will constitute ordinary_income from nonqualified_deferred_compensation if received after his retirement to the extent that the requirements of sec_162 of the code are satisfied for payments made under the agreement employer may deduct the payments constituting current compensation under its normal method_of_accounting and may deduct the payments constituting deferred_compensation for its taxable_year in which ends employee’s taxable_year in which the payment is actually paid or made available to employee and because employee’s incentive shares will not be considered employer stock employee will not be considered a shareholder of employer except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in this regard no opinion is expressed regarding the validity of employer’s election under sec_1362 of the code this ruling is directed only to the taxpayer who requested it and it does not apply to any payments made under the agreement that were accrued prior to the date of this ruling if the plan is amended this ruling may not necessarily remain in effect sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter should be attached to company's federal_income_tax return for its first taxable_year in which it is entitled to deduct payments covered by this ruling a copy is enclosed for that purpose sincerely yours charles t deliee chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for purposes
